Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the slit” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the slit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Previously claimed is “a plurality of slits”, “a first slit”, and “a second slit”. The limitation “the slit”, recited in claims 3 and 4, could be interpreted to be directed to “a first slit” or “a second slit”, leaving it ambiguous as to which slit claims 3 and 4 are referring to, rendering the claims indefinite. For examining purposes, claims 3 and 4 have been interpreted as to refer to both the first and second slits to be more in line with the specification, as the specification recites “it is preferable that the angles θ1A and θ1B of the first slit 22A and the second slit 22B with respect to the tire width direction are 10 degrees or less” [Page 7, Lines 2-4]. It is suggested that claims 3 and 4 be amended to reflect the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Behr (DE 10 2009 044 886) in view of Takahashi (US 2014/0158261).
Regarding claim 1, Behr teaches [Figures 1-5] a pneumatic tire comprising: a circumferential groove 3 (shoulder main groove) that is disposed on one side in a width direction from a tire equatorial plane and extends in a tire circumferential direction; a row of tread blocks 1 (shoulder land portion) that is formed between a ground contact end and the circumferential groove 3 (shoulder main groove); and a plurality of slits that divide the row of tread blocks 1 (shoulder land portion) into a plurality of tread block elements 8 (blocks) in the tire circumferential direction, it is of note that the limitation “slits” can refer to grooves and/or sipes absent any direction from the specification, wherein the circumferential groove 3 (shoulder main groove) is formed of a zigzag groove in which a second kink 7 (inward bent portion) and a first kink 6 (outward bent portion) are alternately and repeatedly disposed [Paragraph 5 (second slit) connected to the first kink 6 (outward bent portion) [Behr, Paragraph 0022], in the row of tread blocks 1 (shoulder land portion), a radially outer extension section 13 (chamfered portion) is provided on a groove wall facing the row of tread blocks 1 (shoulder land portion) [Behr, Paragraphs 0025-0026], and in the radially outer extension section 13 (chamfered portion), a surface width of the radially outer extension section 13 (chamfered portion) increases from the first kink 6 (outward bent portion) side toward the second kink 7 (inward bent portion) side [Behr, Paragraph 0027] (this is described as a decrease of the height of the radially inner extension area 12 from the first kink 6 to the second kink 7, which leads to an increasing height and width of the chamfered portion from the first kink 6 to the second kink 7).
Behr does not specifically recite the plurality of slits to include a second slit connected to the second kink 7 (inward bent portion).
Takahashi teaches [Figures 1, 2A, and 2B] a pneumatic tire comprising: a shoulder main groove 3o extending circumferentially configured to be a zigzag groove, an outer block row 5o (shoulder land portion), and a plurality of slits that divide the outer block row 5o (shoulder land portion) into a plurality of blocks in the tire circumferential direction, including outer lateral grooves 4o (second slits) and axially extending sipes 12 (first slits) that traverse the tread block at its circumferential center region Y, connecting to the inward bent portion of the shoulder main groove 3o.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Behr with the teachings of Takahashi to supply the outer block row 5o (shoulder land portion) with a plurality of slits that divide the outer block row 5o (shoulder land portion) into a plurality of blocks, including axially extending sipes 12 (first slits) that traverse the tread block at its circumferential center region Y, connecting to the inward bent portion of the shoulder main groove 3o. Doing so would improve traction performance on wet roads, while maintaining a low rolling resistance by maintaining circumferential rigidity [Takahashi, Paragraph 0045].

Regarding claim 2, Behr and Takahashi teach the invention of claim 1 above. It is of note that “the inward bent portion side” and “the outward bent portion side” have been interpreted to mean that when taking two points along the chamfered portion, where surface width is to be measured, the point nearer to the inward bent portion is interpreted to be “the inward bent portion side” and the other point, nearer the outward bent portion, is interpreted to be the “outward bent portion side”. Behr further discloses [Figure 1] the cross-section IV-IV (shown in Figure 4), a point where surface width is to be measured on the “inward bent portion side”, and the cross section V-V (shown in Figure 5), a point where surface width is to be measured on the “outward bent portion side”. It can be seen from Figures 4 and 5 that the chamfered portion surface width measured at the “inward bent portion side” is larger than the chamfered portion surface width measured at the “outward bent portion side”, yet is smaller than two times the surface width measured at the “outward bent portion side”, lying within the claimed range of twice or less. In between the two cross sections IV-IV and V-V there are many pairs of points (not pictured in the sectional figures) where surface width can be measured where the difference in surface width between the two points would be less than what is depicted in Figures 4 and 5, yet the surface width at the “inward bent portion side” is always larger than the surface width at the “outward bent portion side” as the chamfered portion surface width is constantly increasing from the outward bent portion to the inward bent portion.

Regarding claim 3, Behr and Takahashi teach the invention of 1 above. Behr further discloses [Figure 1] that the transverse grooves 5 (second slit) are designed to run in a straight line and extend in an axial direction A [Behr, Paragraph 0022], forming an angle of 0° with respect to the width direction, falling within the claimed range of 10° or less; however, Behr does not specifically recite having a 7, and form an angle with respect to the width direction of 10° or less 
Takahashi teaches [Figures 1, 2A, and 2B] a pneumatic tire comprising: a shoulder main groove 3o extending circumferentially configured to be a zigzag groove, an outer block row 5o (shoulder land portion), and a plurality of slits that divide the outer block row 5o (shoulder land portion) into a plurality of blocks in the tire circumferential direction, including outer lateral grooves 4o (second slits) and sipes 12 (first slits) that traverse the tread block at its circumferential center region Y, connecting to the inward bent portion of the shoulder main groove 3o. These sipes 12 (first slits) are specified to be axially extending [Takahashi, Paragraph 0044] and are shown in Figure 1 to be orthogonal to the circumferential direction, forming an angle of 0° with respect to the width direction, falling within the claimed range of 10° or less.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Behr with the teachings of Takahashi to supply the outer block row 5o (shoulder land portion) with a plurality of slits that divide the outer block row 5o (shoulder land portion) into a plurality of blocks, including axially extending sipes 12 (first slits) that traverse the tread block at its circumferential center region Y, connecting to the inward bent portion of the shoulder main groove 3o. Doing so would improve traction performance on wet roads, while maintaining a low rolling resistance by maintaining circumferential rigidity [Takahashi, Paragraph 0045].

Regarding claim 4, Behr and Takahashi teach the invention of claim 1 above. Behr further discloses [Figure 1] that the transverse grooves 5 (second slit) are designed to run in a straight line and extend in an axial direction A [Behr, Paragraph 0022], forming an angle of 0° with respect to the width direction, falling within the claimed range of 10° or less; however, Behr does not specifically recite 7, and form an angle with respect to the width direction of 10° or less 
Takahashi teaches [Figures 1, 2A, and 2B] a pneumatic tire comprising: a shoulder main groove 3o extending circumferentially configured to be a zigzag groove, an outer block row 5o (shoulder land portion), and a plurality of slits that divide the outer block row 5o (shoulder land portion) into a plurality of blocks in the tire circumferential direction, including outer lateral grooves 4o (second slits) and sipes 12 (first slits) that traverse the tread block at its circumferential center region Y, connecting to the inward bent portion of the shoulder main groove 3o. These sipes 12 (first slits) are specified to be axially extending [Takahashi, Paragraph 0044]and are shown in Figure 1 to be orthogonal to the circumferential direction, forming an angle of 0° with respect to the width direction, falling within the claimed range of 10° or less.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Behr with the teachings of Takahashi to supply the outer block row 5o (shoulder land portion) with a plurality of slits that divide the outer block row 5o (shoulder land portion) into a plurality of blocks, including axially extending sipes 12 (first slits) that traverse the tread block at its circumferential center region Y, connecting to the inward bent portion of the shoulder main groove 3o. Doing so would improve traction performance on wet roads, while maintaining a low rolling resistance by maintaining circumferential rigidity [Takahashi, Paragraph 0045].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoshida (JP 2001-187518) discloses circumferential zigzag grooves supplied with variable width chamfered portions.

Hamanaka (US 2012/0305155) discloses zigzag circumferential shoulder grooves, with grooves splitting the shoulder land portions into block rows, wherein the grooves are supplied at outward bent portions and inward bent portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KATELYN B WHATLEY/Supervisory Patent Examiner, Art Unit 1749